Citation Nr: 1534668	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left wrist.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim for entitlement to an increased evaluation for traumatic arthritis of the left wrist.  

Although the Veteran previously requested a hearing before the Board, to be held at his local VA office, in June 2011 he submitted a statement withdrawing his request for a hearing.  The request for a Board hearing is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The Board subsequently remanded the case for further development in February 2012 and September 2014.  The case has since been returned to the Board for appellate review.

However, for the reasons noted below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2012 and September 2014 Remands, the Board directed that the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his left wrist disability.  In this regard, in the February 2012 Remand, the Board determined that, while the Veteran was examined most recently in April 2010, such report neglected to address the Veteran's symptoms of loss of grip strength and other muscular abnormalities identified in previous examinations in the treatment records.  Therefore, the Board found that a remand was necessary to obtain a new VA examination so as to determine the nature and severity of the Veteran's left wrist disability.

In the September 2014 Remand, the Board noted that, following the February 2012 Remand, in June 2012, the Veteran was sent notice that his examination had been scheduled for June 27, 2012.  However, it appears that an examination was later scheduled for July 17, 2012.  The Veteran's wife called to report that the Veteran was in jail, but would be out in time to attend the July examination; however, he did not attend.  Subsequently, in October 2012, the AOJ sent the Veteran notification that he would have an examination scheduled and that the VA medical facility closest to the Veteran would notify him of the date of the examination.  It appears that an examination was scheduled for an examination on November 9, 2012, which the Veteran did not attend; however, there is no indication in the record whether the Veteran was ever sent proper notification of the examination.  Therefore, the Board remanded for another VA examination, but emphasized that, due, in part, to various irregularities regarding the provision and scheduling of previous VA examinations, should the Veteran not report for the examination scheduled pursuant to the remand directive, all notification letters regarding the scheduled examination must be associated with the claims file.

Following the September 2014 Remand, the record contains a Compensation and Pension Exam Inquiry printout indicating that a request for an examination was made in September 2014, and was subsequently cancelled.  An October 2014 email noted that the Veteran failed to report for the examination, but a follow-up email stated that the Veteran did not fail to report, but had instead broken his hip and would not be able to come in for an examination for another two months.  An additional Compensation and Pension Exam Inquiry documents that another examination was requested in January 2015.  Although the March 2015 Supplemental Statement of the Case states that the AOJ received a notice of cancellation due to the Veteran's failure to report for a VA examination scheduled for February 2015, this notice has not been associated with the claims file.  Further, although the AOJ found that the Veteran did not report to the scheduled VA examinations, no copies of the letters notifying the Veteran of the location, date, and time of the examinations have been associated with the record, despite the fact that this was specifically directed in the Board's September 2014 remand instructions.  See Stegall, supra; Kyhn v. Shinseki, 716 F.3d 572 (Fed.Cir. 2013). 

Additionally, the Board notes that both Compensation and Pension Exam Inquiries identified above include a Georgia address for the Veteran in the header, which differed from his Nebraska address of record at the time the examinations were scheduled and, subsequently, it appears that he now has a Tennessee address.  In this regard, in April 2015 Report of General Information indicates that personal contact with the Veteran's brother revealed that the Veteran permanently resides in Tennessee, not Georgia.  It is therefore unclear to what address any notice was sent, and it is possible that the notice was sent to an incorrect address.  Thus, on remand, the AOJ should take steps to confirm the Veteran's current address, and then schedule him for a VA examination to determine the nature and severity of his service-connected left wrist disability.  Once again, as previously indicated, special care should be taken to ensure that copies of all scheduling-related notification letters sent to the Veteran are associated with the claims file.

Finally, the Board notes that the most recent VA treatment record currently associated with the claims file is a nursing outpatient note from the Chattanooga Community-Based Outpatient Clinic.  As the Board is remanding the case for further development, updated VA treatment records, from April 2014 to the present, should be obtained and added to the record.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all records of the Veteran's treatment with VA facilities from April 2014 to present and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Take appropriate steps to confirm the Veteran's current address, and ensure that such address is utilized in all notifications sent to the Veteran.  

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional or professionals to determine the current manifestation and severity of his left wrist disability.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

All necessary and appropriate tests should be performed, and all subjective complaints and objective findings documented.  Thereafter, the examiner should address the following:

a.  Identify all pathology (orthopedic, muscular, and neurological) related to the Veteran's service-connected left wrist disability.  Provide an opinion as to whether the Veteran's loss of grip and muscular weakness is related to his left wrist disability, and if so, provide information as to the specific nature and severity of any neurological and/or muscular pathology.

b.  Conduct full range of motion studies for the left wrist and document all findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must note the specific degree of motion at which such pain begins.  The examiner should also state whether any ankylosis is present and if so, whether it would be described as favorable or unfavorable.

c.  Provide specific range of motion findings for the left wrist after three repetitions of movement, stating whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

d.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's left wrist during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  The examiner is advised that a lack of objective evidence of a flare-up at the time of the examination alone will not be a sufficient basis for a statement that he/she cannot provide an opinion without mere conjecture.

e.  Provide information concerning any functional impairment resulting from the service-connected left wrist disability, to include a description of the disability's effect on activities of daily living and occupational activities.

A clear rationale for all opinions expressed should be provided.  

4.  When scheduling the aforementioned VA examination, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 , 3.655 (2015).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination(s) must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination(s), the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




